Citation Nr: 0024068	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  94-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic acquired 
disability manifested by partial paralysis of the arms and 
the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from March 1987 to August 
1992.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, denied service connection for a disability 
manifested by partial paralysis of the arms and the hands.  
In June 1996, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  In 
November 1996, the Board remanded the veteran's claim to the 
RO for further action.  In February 1999, the Board again 
remanded the veteran's claim to the RO for additional action.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  A chronic acquired chronic disability manifested by 
partial paralysis of the arms and the hands was not 
manifested during active service or at any time thereafter.  


CONCLUSION OF LAW

A chronic acquired disability manifested by partial paralysis 
of the arms and the hands was not incurred in or aggravated 
by active service and an organic disease of the nervous 
system may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2000); 38 C.F.R.§§ 3.303, 3.307, 
3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  A "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the veteran's claim is plausible and that all relevant 
facts have been properly developed.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).  Where a veteran served ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

The veteran's service dental records indicate that he 
underwent genioplasty including placement of two bone blocks 
on June 6, 1990.  A June 8, 1990 dental treatment entry 
states that the veteran's genioplasty was redone.  A June 10, 
1990 emergency room treatment record states that the veteran 
complained of bilateral hand and foot paresthesia, dizziness, 
and malaise.  The veteran's recent genioplasties were noted.  
Impressions of genioplasty residuals and symptomatic 
paresthesia with slight weakness of unknown etiology were 
advanced.  The veteran was directed to seek a neurological 
evaluation if his paresthesia persisted.  A June 19, 1990 
dental treatment entry states that the veteran's "V3 (fifth 
cranial nerve, mandibular division) paresthesia [was] 
improving."  An August 1990 dental treatment entry notes 
that the veteran complained of left lower lip paresthesia.  
An impression of "resolving paresthesia L. vs. stable 
genioplasty" was advanced.  

In his September 1992 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
incurred partial paralysis of the arms and the hands in June 
1990.  At an October 1992 VA examination for compensation 
purposes, the veteran complained of bilateral hand "dull 
numbness."  He reported that his symptoms initially became 
manifest following his inservice oral surgeries.  On 
examination, the veteran exhibited a full range of motion of 
the hands; no decreased hand muscle strength; and no nervous 
system or other neurological abnormalities.  Contemporaneous 
VA electromyographic and nerve conduction studies of the 
upper extremities were reported to be normal without evidence 
of either radiculopathy or neuropathy.  

In his September 1993 notice of disagreement, the veteran 
advanced that: he underwent oral surgery during active 
service on June 6, 1990; he underwent a revision of the 
surgical procedure on June 8, 1990; he awoke on June 10, 1990 
with little control of his lower arms and hands; and he was 
subsequently treated at the Wilford Hall Air Force emergency 
room.  Treating military medical personnel informed him that 
the paralysis was most likely due to his recent oral 
surgeries and would probably improve over time.  While 
acknowledging that his symptoms had improved, the veteran 
stated that they had never abated.  He reported that he went 
to a neurologist for an evaluation.  The veteran indicated 
that:

After evaluating me, the neurologist 
concluded that this condition was a 
result of an injury incurred during the 
second oral surgery.  Apparently, the 
neck can be easily injured during these 
types of oral surgery.  This condition 
has had a serious impact on the job I 
perform (computer operations) since using 
my hands and fingers is very difficult.  
If this condition continues to worsen, I 
may not be able to perform my current 
job.  

A June 1993 left upper extremity motor and sensory nerve 
conduction study from Michelle Arceneaux, M.D., conveys that 
the veteran complained of bilateral arm weakness following 
oral surgery.  The veteran exhibited a normal left upper 
extremity nerve conduction study with no evidence of carpal 
tunnel syndrome.  Dr. Arceneaux stated that a "more central 
process" must be considered.  

VA clinical documentation dated in February 1994 relates that 
the veteran complained of some difficulty typing.  A 
provisional diagnosis of "cord injury [versus] peripheral 
neuropathy [versus amyotrophic lateral sclerosis]" was 
advanced.  VA clinical documentation dated in March 1994 
notes that the veteran complained of bilateral hand weakness.  
A contemporaneous computerized tomography study of the 
cervical spine was reported to reveal congenital borderline 
cervical spinal stenosis at C4-5, C5-6, and C6-7.  
Impressions of "upper root [illegible]-post-op[erative] 
complication?" and bilateral "lower upper ext[remity] 
neuropathy versus etiology unknown" were advanced.  

In his March 1994 substantive appeal, the veteran stated that 
he exhibited "some unexplained 'polyphasic abnormality'" 
during the October 1992 VA examination for compensation 
purposes.  He advanced that both a VA neurologist and his 
personal neurologist had informed him that "nerve conduction 
test[s] will not show any abnormality in about 20% of 'spinal 
lesion' injuries" and "even an 'MRI' (magnetic resonance 
image) cannot show detail of some nerve injuries in the 
neck."  The veteran conveyed further that a VA neurologist 
at the New Orleans, Louisiana, VAMC noted that he had severe 
bilateral hand muscle atrophy; abnormal nerve-related 
bilateral arm and hand weakness; and abnormal bilateral 
"upper shoulder" weakness indicative of neck nerve damage.  
He believed that "injuries like mine are quite common when 
difficult oral surgery is performed under general anesthesia 
without securing my head thus not allowing my head to bend or 
twist."  He asserted that his head had not been secured and 
two neurological evaluations confirmed that he had 
paresthesia of the arms and the hands.  
An April 1994 VA treatment record states that the veteran 
complained of a persistent bilateral glove-like paresthesia 
from the upper forearms down to the hands.  An impression of 
bilateral lower arm weakness and paresthesia was advanced.  

At the June 1996 hearing before the undersigned Member of the 
Board, the veteran testified that he experienced "total 
paralysis of his arms" and hands following his repeated 
inservice oral surgery and chronic post-service arms and 
hands numbness.  He stated that his chronic upper extremity 
neurological disorder impaired his ability to perform his 
daily and vocational activities.  

At a March 1997 VA examination for compensation purposes, the 
veteran complained of "somewhat diminished" bilateral hand 
fine motor skills.  He clarified that repeated clinical and 
electrodiagnostic studies had failed to reveal a 
physiological cause for his complaints.  On examination, the 
veteran exhibited a full range of motion of the wrists, the 
hands, and the fingers; "very minimal" diffuse bilateral 
wrist and hand functional weakness; 4+/5 hand grip strength; 
and no sensory deficits to light touch or pinprick.  The VA 
examiner diagnosed the veteran with "diffuse with very 
minimal weakness of his fingers and wrists strength as well 
as grasping."  On neurological evaluation, the veteran 
exhibited normal coordination of the arms, hands, and fingers 
"by most clinical standards;" decreased sensation to 
pinprick throughout the entire length of both upper 
extremities to just medial to the lateral axillary line; and 
normal sensation to touch and vibration.  The neurological 
examiner commented that "this patient's sensory findings do 
not appear to be mediated by normal physiological 
mechanisms" and "the clinical examination does not reveal 
discoordination that is readily identified."  

A June 1999 VA evaluation notes that the VA examiner 
concurred with the findings of the March 1997 VA examination 
for compensation purposes.  The VA physician commented that 
"I conclude (sic) with [the VA examiner's] evaluation and do 
not feel that this veteran's subjective complaints are 
correlated with the physical findings."  

A September 1999 VA evaluation notes that the veteran's 
claims file had been reviewed.  The VA physician advanced a 
final diagnosis of "negative clinical examination for 
weakness in his hands."  He opined that:

According to the medical record on 
06/10/90, two days after the oral 
surgery, performed under general 
anesthesia, the veteran appeared in the 
emergency room complaining of bilateral 
hand paresthesias.  No further medical 
records indicate that this was persisting 
or needed further evaluation.  In my 
opinion, at the present time, the veteran 
has no clinical signs indicating any 
damage to his arms that would support his 
claim that an injury occurred at the time 
of his oral surgery in 1990.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The Board concludes that the claim is well grounded.  The 
veteran "noted" inservice complaints, voiced complaints of 
continuity of symptomatology and examiners have noted the 
presence of weakness and paresthesia.  Based on the low 
standard for establishing a well grounded claim, that 
threshold was met.

While the veteran complained of subjective bilateral arm and 
hand paresthesia during active service and following service 
separation, the multiple post-service VA and private 
neurological evaluations and electrodiagnostic studies of 
record failed to diagnosis or to otherwise identify any 
chronic acquired upper extremity neurological disability.  
Rather, the veteran's complaints were noted and his symptoms 
identified.  The most recent VA evaluations conducted in 1997 
and 1999 concluded that the veteran's subjective neurological 
complaints were not supported by the objective clinical 
findings.  A March 1994 VA computerized tomography study of 
the cervical spine was reported to show findings consistent 
with congenital cervical spinal stenosis at multiple levels.  
However, no examiner has attributed the finding to service or 
attributed his complaints to the post-service identification 
of congenital cervical stenosis.

The veteran asserts on appeal that his bilateral upper 
extremity complaints were precipitated by his June 1990 
inservice genioplasties.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is 
no indication in the record that either the veteran or his 
accredited representative is a medical professional.  While 
the veteran has stated on appeal that his treating military, 
VA, and private physicians had informed him that his 
paresthesia was etiologically related to his inservice 
genioplasties, the record is devoid of documentation of such 
physicians' statements.  The veteran was requested to submit 
clinical documentation supporting his recollection of the 
treating physicians' statements at the hearing on appeal.  
38 C.F.R. § 3.103 (1999).  The requested clinical 
documentation has not been received.  Statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

A chronic acquired disability manifested by partial 
paresthesia of the arms and the hands was not objectively 
shown during active service or at any time thereafter and an 
organic disease of the nervous system was not manifested to a 
compensable degree within one year of service separation.  
Rather, we are presented with the veteran's complaints 
recorded by examiners and the decisions of the examiners to 
investigate such complaints.  However, when all the evidence 
has been assembled and reviewed, we are left with the 
unmistakable conclusion that the examiners have determined 
that the veteran does not have clinical signs indicating 
damage to his arms or that his subjective complaints are 
correlated with the physical findings.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  



ORDER

Service connection for a chronic acquired disability 
manifested by partial paralysis of the arms and the hands is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

